*288OPINION

Per Curiam:

This appeal from the district court order denying post-conviction relief asserts error in two respects: first, that the record shows that the prosecutor violated a plea bargaining agreement that he would recommend probation and, second, that the judge, in pronouncing sentence, relied upon an erroneous presentence report containing reference to nine rather than seven prior forgery convictions. Neither assertion has merit.
The appellant pleaded guilty to uttering a forged instrument. The prosecutor testified that he had not promised to recommend probation in exchange for the plea of guilty. To the contrary, he testified that in view of the appellant’s prior convictions for forgery his chance for probation was slim. Indeed, on this point, the appellant did not testify to a prose-cutorial promise, but only as to his impression of a conversation with the prosecutor about the subject of probation. In short, the record does not support his claim that his plea of guilty was the result of a plea bargain which the prosecutor violated. Barna v. Warden, 91 Nev. 268, 534 P.2d 499 (1975).
Neither does the record support his contention that the pre-sentence report with regard to the number of his prior convictions was erroneous. Although he believed that he had been convicted seven rather than nine times there is no proof to support such belief, and when asked about the accuracy of the report he stated, among other things, “Your honor, may I say that I won’t dispute the record, he has got it and I am sure that it is a true and valid record.”
Affirmed.